Citation Nr: 1817127	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  96-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder and anxiety disorders, to include as secondary to the Veteran's other service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2007 the Board remanded the Veteran's claim for service connection for PTSD for additional development and proper notice.  In December 2009 the Board issued a decision that denied the Veteran's claim of service connection for PTSD; the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further consideration.  In June 2011 the Board remanded the case to the RO for actions in compliance with the Joint Remand as incorporated by the Court's Order. 

In a March 2013 decision, the Board expanded the Veteran's original claim for entitlement to service connection PTSD to include a claim for entitlement to service connection for any acquired psychiatric disorder.  The Board then denied service connection for PTSD and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD to the RO for further development.  The Veteran appealed the Board's denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In April 2014 the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further consideration.  

In August 2014 and April 2017, the Board again remanded the claims for additional development.

In a January 2016 substantive appeal, the Veteran perfected the issues of entitlement to an evaluation in excess of 40 percent for service-connected gouty arthritis and entitlement to an effective date earlier than May 18, 2013, for the increase in evaluation to 40 percent for service-connected gouty arthritis.  He asked for a video conference hearing.  As it appears that this hearing request is still outstanding, these issues are not yet ready for adjudication.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not serve in combat and has not shown a credible, verified or verifiable noncombat related in-service stressor. 

2.  The medical evidence of record establishes that the Veteran's currently diagnosed PTSD is based on traumatic events that occurred after the Veteran left active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in July 2004, August 2008, and June 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran has not been provided with a VA examination to determine the etiology of his claimed PTSD.  However, VA need not conduct examinations with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case.  While the Veteran has been given a diagnosis of PTSD, despite numerous attempts to do so, as discussed in detail below, the RO has not found any evidence of a verifiable stressor related to the Veteran's claimed PTSD, nor is there any other evidence or indication that the diagnosis is otherwise related to service.  Moreover, there is competent medical evidence establishing that the Veteran's PTSD diagnosis is due to a post-service work injury that occurred in 1988.  Thus, remand for a VA examination is not necessary.

In the April 2017 remand, the Board found that a July 2015 Joint Services Records Research Center (JSRRC) response, which reported that it had been unable to locate records for the 503rd Supply and Transport Battalion for "January ??? December 1975 time period," was ambiguous and, among other directives, instructed the RO to submit a request to the JSRRC for any unit personnel records of B Company, 503rd Supply and Transport Battalion pertaining to the Veteran from August 1975 to November 1975.

As background, in May 2015, the RO sent a request to the JSRRC to provide any unit personnel records of B Company, 503rd Supply and Transport Battalion pertaining to the Veteran during the period August-November 1975.  In July 2015, the JSRRC responded and indicated it had coordinated research efforts with the National Archives Records Administration (NARA) in College Park, Maryland.  JSRRC reported that they were unable to locate copies of unit records submitted by the 503rd Supply and transportation Battalion for the "January ??? December 1975 time period."  In addition, JSRRC researched the U.S Army casualty information.  The casualty information did not list the Veteran as a casualty.  

The Board notes that the most logical conclusion is that the inclusion of the "???" in the JSRRC's July 2015 response was merely an error in the software of the system.  The Board also observes the response also included "???" in the following "a search in Mr.[Veteran]????s Official Military Personnel file."  Thus, the most reasonable conclusion is that punctuation, a hyphen in "January???? [-] December 1975 time period," and an apostrophe in "a search in Mr. [Veteran]??? [']s Official Military Personnel file," was replaced by question marks [????] in the JSRRC report.

In support of his conclusion, in June 2017, on two separate occasions, the RO attempted to contact the JSRRC.  In its correspondence, the RO noted the JSRRC's prior response and asked for clarification that all records dated from January 1, 1975, to December 31, 1975, as was indicated by the July 2015 response.  In June 2017 the RO issued a memorandum finding that the Board's April 2017 directive had already been fulfilled as the July 2015 JSRRC response reported that no records were available from January to December 1975, and stated that because JSRRC had already requested records from NARA, the keeper of unit records, any additional request would produce the same result.  The Board agrees and finds that an additional remand would only result in undue delay in the adjudication of the Veteran's long pending claim.  

Thus the Board finds there has been substantial compliance with its April 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

	Legal Criteria

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Under the provisions of 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Where, as here, some service treatment records are not available, case law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision.  Ussery v. Brown, 8 Vet. App. 64 (1995).  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

	Facts

The Veteran asserts that he suffers from PTSD as a result of his military service.  Specifically, the Veteran has, on various occasions, has asserted his PTSD is the result of a number of stressors, including: being severely beaten and robbed, resulting in hospitalization while stationed in Germany in 1975; rolling his jeep in in 1974, while on field maneuvers, resulting in physical injuries for which he was hospitalized; while assigned to a "special weapons" detachment he was ordered to find out why several shaped demolition charges had failed to go off, but before he could do so the charges detonated and almost killed him; and, finally, while in combat in Vietnam, his company was attacked and only five members out of 200 of his unit survived.  

Complete service treatment records (STRs) are not available.  Those STRs that are of record, which consist of the Veteran's induction physical examination and fairly extensive in-service medical treatment for various physical complaints, do not show any indication of psychiatric symptoms or treatment during service.  A separation examination is not of record.

VA and Social Security Administration (SSA) treatment records show an extensive history of medical treatment and examinations dating back to 1979.  Careful review of these records shows no indication of any psychiatric complaints prior to 1990.

The Veteran had a VA medical examination in January 1984 that is silent in regard to any current psychiatric complaints or abnormalities.

In his request for SSA disability benefits, submitted in July 1985, the Veteran described having suffered a gunshot wound to the back/left shoulder in 1968 (prior to service).  The Veteran cited a number of physical complaints as basis for his claim, but he cited no current psychiatric disorders.  Significantly, Residual Functional Capacity Assessments in October 1985 and July 1986 stated there was no medically determinable mental impairment.  In a subsequent April 1987 request for reconsideration, the Veteran again reported that he was unable to work due to physical conditions, but did not assert any psychiatric disorders.  Decisions by SSA in October 1985, July 1986, March 1987 and July 1990 denied disability benefits for various claimed physical disorders.  The only reference during this period to any psychiatric symptoms is a single secondhand reference to "anxiety" in discussion of the gunshot wound, but no formal psychiatric diagnosis is shown.

The Veteran was treated at Canyon Ridge Hospital in July 1990 for depression and suicidal ideation, as well as auditory hallucinations and blackouts; this is the earliest treatment for psychiatric problems of record.  The Veteran's symptoms reportedly began in 1988 when the Veteran began having interpersonal problems with a supervisor at work, which the Veteran believed to have been racial in nature and which culminated in the supervisor running over the Veteran's left foot with truck, injuring the foot and necessitating surgery.  Thereafter, the Veteran developed numerous physical and mental problems including depression and psychotic episodes.  The Veteran reported auditory hallucinations beginning six months before hospitalization (i.e., approximately January 1990).  The Veteran's treating psychiatrist at Canyon Park Hospital was Dr. L. Ross Clark, who also treated the Veteran at his clinic on an outpatient basis.  Dr. R.C.'s final diagnosis in July 1990 was atypical depression.

The Veteran's second inpatient treatment at Canyon Park Hospital was in November 1990, for inability to eat or sleep and severe depression with inability to cope.  On discharge, the Dr. R.C.'s final diagnosis was PTSD.  Notably, the Veteran did not relate any trauma or incident related to service, and instead focused on family and work issues.

The Veteran was again admitted to Canyon Park Hospital in March 1991 because he was reportedly feeling desperate and potentially dangerous to himself or others.  The Veteran admitted to suicidal ideation and episodes of extreme rage.  Dr. R.C.'s final diagnosis at the time of discharge was severe major depressive episode, recurrent.

In April 1991 an SSA representative called Dr. R.C. to express concern over the Veteran's long-term history of repeated attempts to obtain SSA disability benefits for a number of different claimed disorders, to specifically include current mental disorders.  Dr. R.C. informed the SSA representative that the Veteran was currently diagnosed with PTSD, the trauma specifically being the workplace injury.
 
The Veteran had a psychiatric evaluation by Dr. Reynaldo Abejuela in May 1991 in support of his request for SSA disability benefits.  The Veteran's chief complaint was the accident in which a car ran over his foot and also caused him to hit his head on concrete.  The Veteran stated his problems began with that accident.  The Veteran stated he had been depressed for the past two years since the accident and that he began hearing voices soon after the accident.  The Veteran also complained of insomnia.  Dr. R.A. performed a mental status examination (MSE) and noted observations in detail.  Dr. R.A. diagnosed depressive disorder NOS but deferred to Dr. R.C., who had been following the Veteran closely.

The Veteran was admitted to College Hospital in May 1991 for depressive symptoms.  The attending psychiatrist, Dr. D. Bergquist, noted the Veteran's problems began with an industrial accident in 1988 in which he was working under a car that lurched forward and ran over the Veteran, causing foot and knee injuries and a concussion.  Ever since the accident the Veteran had depression, auditory hallucinations, insomnia and decreased memory and concentration.  The Veteran denied any history of psychiatric treatment prior to the industrial accident.  Dr. D.B. performed an MSE and noted observations in detail.  Dr. D.B. final diagnosis was organic mental disorder with depression and psychosis.

A decision by SSA in July 1991 granted the Veteran SSA disability benefits effective from July 1990 for mood disorder and anxiety-related disorder.  The supporting SSA reviewer's notes state the disorders stem from the August 1988 workplace injury.

The Veteran was examined by psychologist Dr. Douglas Harrington in January 1992, apparently in support of his claim for worker compensation benefits.  Dr. D.H. noted the Veteran had suffered a workplace injury in August 1988 in which he sustained orthopedic and neurological injury, with subsequent severe psychiatric reaction.  The Veteran had been treated thereafter in a psychiatrically-based neurobehavioral rehabilitation program and had been prescribed medication for pain, depression and seizure management.  The Veteran's original primary diagnosis of major depression appeared to be successfully resolved, but he continued to be plagued by chronic pain syndrome and mild organic mental syndrome that precluded him from competitive gainful employment.  Dr. Harrington's final diagnosis was major depression (now resolved), somatoform pain disorder and organic mental disorder not otherwise specified (NOS).
 
The Veteran underwent a VA general medicine compensation and pension examination in June 1992 in which he informed the examiner he had suffered a work-related injury in 1987 in which a motor vehicle ran over his left foot, causing a crushing injury.  He reported having had psychiatric treatment in 1992.  He also reported having heard "voices in his head" in 1974 while in service.  The general medical examiner noted a diagnosis of PTSD versus schizophrenia and referred the Veteran for a psychiatric examination.

The Veteran thereafter had a VA psychiatric examination in June 1992 for evaluation of the insomnia, flashbacks and auditory hallucinations the Veteran had reported to the general medical examiner.  During interview the Veteran was disoriented and essentially unable to answer any questions about his own history (he could not provide his dates of service or even his branch of service).  The examiner performed an MSE and noted observations in detail.  The examiner's diagnostic impression was rule out organic mental disorder versus schizophrenia, although the examiner admitted that the Veteran's inability to respond to questions rendered the examination incomplete.

The Veteran submitted a claim for service connection for PTSD in January 1999.  In February 1999 he submitted a list of several in-service stressors: (1) the Veteran was in "special weapons" while assigned to the 1st Battalion, 27th Artillery Regiment (1/27 Arty), which involved setting off demolition charges and also taking corrective action when charges failed to detonate, all of which caused the Veteran to fear for his life; (2) several of the Veteran's friends were killed; (3) while assigned to the 1st Squadron, 10th Cavalry Regiment (1/10 Cav) at Fort Carson the Veteran was in an accident in which his jeep overturned; and (4) the Veteran was badly beaten by Germans in Frankfurt and was hospitalized for two weeks.  The Veteran asserted he was placed on a P-3 profile due to these injuries.

The file contains a VA mental health intake dated in March 1999 in which the Veteran complained of symptoms including depression, nightmares and hallucinations.  The Veteran reported a military history significant for having been a "special weapons demolition expert" in Colorado and having three friends killed while disarming a mine; he also reported being severely beaten in Germany and being involved in an accident in Germany in which five people were killed.  Finally, he reported having been an observer in Vietnam in 1975 and witnessing the death of another soldier two feet away.  The clinician, a psychologist, performed an MSE and noted observations in detail.  The psychologist diagnosed substance-induced mood disorder, rule out major depressive disorder; alcohol abuse rule out dependence; and, rule out PTSD.

The Veteran submitted a Notice of Disagreement in February 2000, again asserting he had been beaten badly and hospitalized.  He stated that from 1973 to 1975 he was stationed at Fort Carson, Colorado Springs, where he was placed in special weapons where his job was to blow things up.  He asserted that he had been placed in the special weapons unit because he had been profiled and could not carry a gun.

The Veteran submitted a stressor statement in November 2002 in which he reported the following in-service stressors.  (1) In 1975, while serving in Europe, he was severely beaten and robbed, resulting in hospitalization for two weeks.  (2) In 1974, while on field maneuvers, he rolled his jeep while driving at night on blackout drive, resulting in physical injuries for which he was hospitalized.  (3) While assigned to a "special weapons" detachment he was ordered to find out why several shaped demolition charges had failed to go off, but before he could do so the charges detonated and almost killed him.  (4) Following assignment to Germany he was sent to Vietnam; on one occasion his company was attacked and only 5 members of the unit survived out of 200.  The Veteran asserted he had been awarded Purple Heart Medals for the incidents at Fort Carson.

The Veteran's ex-wife, Ms. L.L., submitted a letter in November 2003 asserting she had been married to the Veteran for 20 years, during which she observed him to be struggling with mental and medical problems.  She asserted the Veteran had served in the Vietnam War and that since coming home he had been unable to function in society or within a family environment.  The Veteran's service personnel records, which are associated with the claims file, corroborate that Ms. L.L. was married to the Veteran while he was on active service.

The Veteran submitted an NOD in August 2004 in which he again asserted that he was in Vietnam in 1972.

The Veteran submitted a letter in September 2008 asserting he was assigned to a "special weapons" unit at Fort Carson (1/37 Arty) because he had a permanent P-3 profile that precluded him from carrying a weapon or performing physical exercise.  After being reassigned to the 1/10 Cav he was involved in a jeep crash in which he broke his leg.  He reported that while in Vietnam he saw a lot of death and returned to Europe with a mood disorder and reported that later, while assigned to duty in Germany he was assaulted and badly beaten by a group of white soldiers.  

In January 2008, February 2009, June 2009, November 2009, March 2010, July 2010, December 2010, and April 2013 VA mental health notes the Veteran was given diagnoses of depressive disorder NOS and anxiety disorder NOS, with a note that read "probably PTSD."

During a January 2012 VA neurology consultation the Veteran again stated that he had been assaulted in Germany in 1975 and had been told he was in a coma for nine days.  He also reported that in 1987 he was involved in work injury with a head injury.  

In August 2012 the RO called the Veteran to clarify when the purported jeep crash at Fort Carson and purported assault in Frankfurt had occurred.  The Veteran responded the jeep crash had occurred between November and December 1974 and the assault had occurred between August and November 1975; he also stated he had no personal copies of STRs in his possession.

In an April 2013 VA behavioral health intake note, the Veteran reported ongoing problems with PTSD symptoms since leaving the military in 1976, and again reported that he was beaten by several Germans and woke up in the hospital.  He was given diagnoses of PTSD and depressive disorder NOS.

The Veteran was afforded a VA examination in November 2013 to address his other diagnosed psychiatric disorders as directed by the March 2013 Board remand.  The examiner reported that the Veteran had diagnoses of moderate Major Depressive Disorder; alcohol dependence, in remission; cognitive disorder, NOS; and personality disorder, NOS.  The Veteran reported that he had continuing psychiatric care beginning in 1975, had a psychiatric hospitalization in 2001, and had undergone psychotherapy for the prior four or five years.  The examiner opined that the Veteran's acquired psychiatric disorders were less than 50 percent probability caused by, incurred in, or aggravated by his service.  The examiner did not address the Veteran's PTSD diagnosis, but reported that the Veteran reported no salient stressor directly tied to military services.  The examiner noted that the Veteran claimed to have suffered a TBI in 1975, which was not incurred while in combat and there was no documentation of the claimed trauma.  The examiner noted that the Veteran had a 40 year history of alcohol abuse and dependence problems and enduring character issues which resulted in maladaptive social functioning and alienation from family and friends.  

The RO obtained a social and industrial survey in in June 2017.  During the examination the Veteran again asserted that he had a mental disability related to an open head injury which resulted from an assault by a group of German citizens.  The Veteran reported that he was attacked and beaten by men and left on the side of the road.  The Veteran stated that the incident occurred during off duty hours.  He reported that he woke up in a hospital in Germany, and believes that he was unconscious for at least a week or longer.  He stated that he had no documentation to support his claim, did not report the incident to the police, and did not report the incident to his command.  The examiner noted that the Veteran now claims that he has headaches and memory problems resulting from this reported incident.  However, no cognitive screenings could be found in his records to support the presence of a TBI or cognitive impairment.

	Analysis

The record reflects a diagnosis of PTSD and, therefore, the first Shedden element is met.  However, a veteran seeking service connection for PTSD must establish not only the existence of a disability, but also credible supporting evidence that the claimed in-service stressor actually occurred, as well as an etiological connection between his military service and the claimed in-service stressor.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

A veteran's lay testimony, alone, is sufficient to verify a claimed in-service stressor if the claimed stressor is related to a veteran's personal episode of engagement in combat with the enemy.  However, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy; that factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In this case, the Veteran has asserted one combat-related stressor in that he reports being present in Vietnam when an enemy attack killed most of his unit.  However, the Veteran's service record clearly disproves that he ever served in Vietnam.  The Veteran asserted in one instance that he was in Vietnam in 1972, but as reflected by his service personnel records, he did not actually enter service until 1973; he asserted elsewhere that he went to Vietnam "as an observer" after departing Germany in 1975, but the Veteran's service personnel record clearly documents that he was in Germany from August 1975 through July 1976, and after departing Germany he went straight to release from active duty in August 1976.  The fact that the Veteran did not serve in Vietnam is also reflected in his DD Form 214, which specifically states no Indochina service, and is corroborated by a PIES response in January 2003 stating no Vietnam service was shown.  Thus, any statement by the Veteran specifically asserting combat service in Vietnam, and any statement from his ex-wife implying such service, is refuted by the objective documentary evidence of record.  The Board finds the service records to be significantly more probative, persuasive, and credible than the Veteran's or his ex-wife's lay assertions on this point.  Accordingly, the Board finds the Veteran did not serve in combat and does not have a combat-related stressor.

The Veteran has also asserted a number of noncombat-related stressors; i.e., assignment to a dangerous "special weapons" demolitions unit at Fort Carson; injury in a jeep accident at Fort Carson; and, being assaulted in Frankfurt.

The Board acknowledges that when the claimed PTSD stressor is personal assault in service, credible supporting evidence may consist of a medical opinion based on review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In this case, there is no such medical opinion of record, and, to the contrary, the November 2013 VA examiner, although not addressing PTSD, noted that although t the Veteran's claimed TBI in 1975, such was not incurred while in combat and no documentation existed to confirm the claimed trauma.  Review of the Veteran's personnel file does not show behavior changes (disciplinary, etc.) as cited in the regulation as indicating a personal assault may have happened as alleged. 

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

A July 2012 PIES response indicated that no records could be located for Evan Hospital in Ft. Carson, Colorado, dated from January 1, 1974 to December 31, 1974.

In August 2012, the U.S. Army Crime Records Center reported that it could not locate any record of the Veteran's reported jeep accident at Ft. Carson between November and December 1974, or any record of the claimed assault in Germany between August and November 1975.

The RO submitted a request for records from 1/10 Cav that might support the Veteran's account of having been involved in a jeep crash while he was assigned to that unit, but a PIES response in October 2012 shows that the National Archives Research Administration (NARA) had found no unit records from the period in question.  Also, the U.S. Army casualty reporting system for the period did not list the Veteran as a casualty. 

In October and December 2012, the RO issued a formal finding of lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The RO reported that in September 2012 the Army Crime Records Center provided a negative response for records.  On October 1, 2012, JSRRC provided a negative response, reporting coordinated research with the National Archives Records Administration (NARA) in College Park, Maryland, which was unable to locate copies of unit records submitted by the 1st Squadron, 10th Cavalry for the "January? December 1974" time period.  

In May 2015, the RO sent a request to the Joint Services Records Research Center (JSRRC) to provide any unit personnel records of B Company, 503rd Supply and Transport Battalion pertaining to the Veteran during the period August-November 1975.  In July 2015, the JSRRC responded and indicated it had coordinated research efforts with the National Archives Records Administration (NARA) in College Park, Maryland.  They maintain the U.S. Army permanent record collection.  They were unable to locate copies of unit records submitted by the 503rd Supply and transportation Battalion for the January to December 1975 time period.  In addition, JSRRC researched the U.S Army casualty information.  The casualty information did not list the Veteran as a casualty.  Also, in regards to this incident, JSRRC reported that there may have been a criminal investigation report filed on this incident and advised the RO to request documentation pertaining to this incident from the U.S. Army Crime Records Center.  

In July 2015, the RO sent a request to the Europe Regional Medical Command (ERMC) asking them to verify what the Army Hospital in Frankfurt, Germany in 1975 would have been called and if it has closed.  In August 2015, the RO received a response reporting that the hospital would have been referred to as the 97th General Hospital on Clark Kaserne, Frankfurt, Germany, but was closed and was now the U.S. Consulate.  

In August 2015, the RO sent a request to the US Army Crime Record Center for records related to reported assault in Frankfurt Germany between August and November 1975.  In September 2015, the RO received a response reporting that the US Army Crime Record Center had no records related to reported assault in Frankfurt Germany between August and November 1975.  

After all of the above development, the RO concluded that they could not verify the Veteran was assaulted in August-November 1975 while serving in Germany with B Company, 503rd Supply and Transport Battalion, and that he received treatment for such assault at the Army Hospital in Frankfurt, Germany over a two-week period.  The RO notified the Veteran of its determination in a letters dated in December 2015 and May 2016.

Thus, there is no documentary evidence that any of the claimed noncombat-related stressors occurred.  Service personnel records confirm the Veteran served in the 1/27 Arty at Fort Carson during the period January 1974 to November 1974; during this time he was a truck driver, military occupational specialty (MOS) 64C, and there is no indication the Veteran had any ordnance training or that he was assigned to "Special Weapons" or explosive ordnance disposal (EOD) functions while assigned to that unit.  Service personnel records confirm the Veteran served in 1/10 Cav at Fort Carson during the period November 1974 to July 1975, and that he served in the 503rd Supply and Transport (S&T) Battalion in Germany from August 1975 to July 1976, but all attempts to document the incidents cited by the Veteran (jeep crash at Fort Carson, injuries and deaths of friends from demolition charges, and assault in Frankfurt) have been unavailing.

The Veteran is competent to report events in service and to report being treated in service for his claimed injuries.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  For the reasons cited below, the Board finds the evidence of record shows the Veteran is not credible in reporting events in service.  

First, the Veteran's false assertion that he served in Vietnam shows both bad character and a desire for secondary gain in specific regard to the claim on appeal.  Second, and similarly, the Veteran's assertion that he was awarded the Purple Heart Medal for the two incidents in Fort Carson is clearly fictitious in that the Purple Heart Medal is only awarded for wounds received in action against the enemy; again, this is a demonstrable falsehood that reduces the Veteran's overall credibility as a historian.  Third, the Veteran has been inconsistent in reporting the assault stressor in that on one occasion he reported having been assaulted by Germans and on another occasion he reported having been assaulted by other soldiers.  Fourth and finally, the Veteran has been inconsistent in reporting symptoms, as evidence by his report to Canyon City Hospital in July 1990 that he had started hearing "voices in his head" six months earlier, as compared to his report to a VA examiner in June 1992 that he had auditory hallucinations in service.

The Board has carefully considered the statement by the Veteran's ex-wife, Ms. L.L., who is competent to report events she witnessed and observable symptoms.  Ms. L.L. asserted the Veteran manifested mental and medical problems in service and since service, but her letter is silent in regard to the Veteran's cited stressors even though she was married to the Veteran at the time and was in a position to corroborate treatment for injuries incurred in service.  To the extent that Ms. L.L.'s statement is offered to show the Veteran has specifically had PTSD since service, she as a layperson is not competent to provide an opinion on a matter as complex as the etiology of a psychiatric disorder that has been variously diagnosed.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d, 1372, 1376-7 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1).  To the extent it is offered as proof of in-service stressors occurrence, it is not competent or credible.

In addition, while the Veteran is competently diagnosed with PTSD, the statement by Dr. R.C. in April 1991 clearly shows that such diagnosis was based on the workplace injury in 1988, not on any traumatic event in service.  Further, the Veteran's statements contemporaneous to his original diagnosis indicate that his symptoms began after the workplace injury.  Nor is there any medical evidence establishing that the diagnosis is etiologically related to the Veteran's service.  The Veteran did not engage in combat with the enemy and has not shown a credible, verified or verifiable noncombat-related stressor on which diagnosis of PTSD can be based.  Accordingly, the criteria for service connection for PTSD are not met and the claim must be denied.

The Veteran has been allowed ample opportunity to furnish evidence in support of his claim, but he has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

In its prior April 2017 remand, the Board directed the RO to afford the Veteran a VA examination to determine the whether any acquired psychiatric disorder other than PTSD was secondary to his other service-connected disabilities, to include hemorrhoids, hypertension, and gouty arthritis.  The RO obtained an addendum opinion in July 2017 in which the examiner opined that there was a less than 50 percent probability that the Veteran's depressive disorder was caused by one of his service-connected disorders such as hemorrhoids, hypertension, and gouty arthritis.  However, the examiner did not provide an opinion regarding aggravation.  Therefore remand is necessary to ensure compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:
1. Return the July 2017 addendum to a qualified examiner.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  The Veteran should be scheduled for another examination if determined necessary by the examiner.  The examiner is asked to address:

The examiner should opine whether any diagnosed psychiatric disorder other than PTSD, to specifically include the diagnoses of depressive disorder and anxiety disorder, is at least as likely as not aggravated (i.e., permanently worsened) beyond the natural progress by his service-connected disabilities, to include hemorrhoids, hypertension, and gouty arthritis.  

A complete rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


